Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:
Claim 1, wherein the first electrode is connected to a first signal source via the first signal line, and the second electrode is connected to a second signal source via the second signal line, and wherein each secondary signal line is located at the corresponding non-foldable display region, the secondary signal lines comprise at least one first secondary signal lines, and each first secondary signal line is configured to be switched between a first state and a second state, the first secondary signal line is electrically disconnected from the first signal source for providing an electric signal to the first signal line and electrically connected to the second signal line in the first state, and the first secondary signal line is electrically connected to the first signal source and electrically disconnected from the second signal line in the second state.
	Claims 4-11 and 16 depends on claim 1 and is thus allowed for the reason set forth above in claim 1.

	Claim 12, wherein each secondary signal line is located at the corresponding non-foldable display region, the secondary signal lines comprise at least one first secondary signal lines, and each first secondary signal line is configured to be switched between a first state and a second state, the first secondary signal line is electrically disconnected from a first signal source and electrically connected to the second signal line in the first state, and the first secondary signal line is electrically connected to the first signal source and electrically disconnected from the second signal line in the second state.


	Claim 17, wherein the secondary signal lines comprise at least one first secondary signal lines, and each first secondary signal line is configured to be switched between a first state and a second state, wherein the controlling whether to supply power to each non-foldable display region through the secondary signal line corresponding to the non-foldable display region comprises: in the first state, controlling the first secondary signal line to be electrically disconnected from a first signal source for providing an electric signal to the first signal line, and controlling the first secondary signal line to be electrically connected to the second signal line; and in the second state, controlling the first secondary signal line to be electrically connected to the first signal source, and controlling the first secondary signal line to be electrically disconnected from the second signal line.

	Claims 19-20 depends on claim 17 and is thus allowed for the reason set forth above in claim 12.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691